James K. Bredar, Chief Judge *377On April 7, 2017, almost one year ago, the Court signed the Consent Decree (ECF No. 39) and entered it as an Order. On October 3, 2017, some six months ago, the Court entered an Order (ECF No. 68) appointing the Independent Monitoring Team. On February 16, 2018, the Court entered an Order (ECF No. 92) adopting the Amended First Year Monitoring Plan. And shortly before that, on February 2, 2018, two months ago, the Court conducted the first focused Subject Matter Conference with the parties and the Independent Monitoring Team. Two subsequent such conferences, in March and early April, have or are about to have been conducted.
The first public hearing to review progress toward "full and effective compliance" with the Consent Decree is scheduled for April 13, 2018. At this hearing, the Court will hear counsel for the parties, and take any necessary evidence, in the following sequence:
i. Police Department of Baltimore City and/or Mayor and City Council of Baltimore;
ii. U.S. Department of Justice.
The Court will hear from the Defendants first as it is they who ultimately carry the burden of demonstrating that full and effective compliance has been achieved-both as to specific requirements of the Consent Decree and globally as to the entire decree.
After hearing from the parties during the proceeding on April 13, the Court will hear the presentation of its Independent Monitoring Team.
The parties and the Monitoring Team, in their respective presentations, shall address:
i. Progress toward compliance in the three areas that, to date, have been the topics of monthly Subject Matter Conferences, i.e. ,
• Transportation of persons in custody;
• Misconduct investigations and discipline;
• Use of force.
ii. Progress in conceptualizing and designing a modern technology platform which will support the Police Department as it embraces and implements required reforms, and as it engages with a rigorous monitoring regimen.*
iii. Progress toward compliance with those elements of the Consent Decree that have not yet been the focus of a Monthly Subject Matter Conference, with focus on the requirements of and compliance with the terms of the First Year Monitoring Plan.
iv. The capacity of the parties to announce in April, 2019, the date by which they expect the Police Department and the City to achieve full and effective compliance with all material requirements of the Consent Decree, and thereby achieve release from the oversight of the Court.
*378Upon the foregoing, it is ORDERED that:
1. A public hearing is set in for Friday, April 13, 2018, at 10:00 a.m., in Courtroom 1A, United States Courthouse, Baltimore, Maryland (there will be a 90-minute recess between approximately 12:45 p.m. and 2:15 p.m.);
2. Lead counsel for the parties, to include the City Solicitor of Baltimore, and the Police Commissioner of Baltimore, shall be present. The leadership of the Independent Monitoring Team will also be present.
3. Counsel and the parties shall address the agenda and topics set out above, in the sequence specified.

During the Subject Matter Conferences that have been conducted to date, and during consultations with its Independent Monitoring Team, it has become apparent to the Court that acquisition and activation of such a modern technology platform (hardware, software, training and personnel to operate the same) is a critical undertaking of the reform process without which most of the other promised reforms will be impossible. Accordingly, although the topic of technological reform has not yet been the focus of a monthly Subject Matter Conference, it is of such fundamental importance as to warrant immediate and continuing attention by the parties and the Monitor.